NOT RECOMMENDED FOR PUBLICATION
                                       File Name: 14a0412n.06

                                                      No. 12-4418

                                  UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT                                               FILED
                                                                                                   Jun 09, 2014
MICHAEL ESCUE                                                          )
                                                                                               DEBORAH S. HUNT, Clerk
                                                                       )
            Plaintiff-Appellant,                                       )
                                                                       )
                                                                                ON APPEAL FROM THE
v.                                                                     )
                                                                                UNITED STATES DISTRICT
                                                                       )
                                                                                COURT FOR THE
SEQUENT, INC., et al.                                                  )
                                                                                SOUTHERN DISTRICT OF
                                                                       )
                                                                                OHIO
            Defendants-Appellees.                                      )
                                                                       )
                                                                       )



BEFORE:              BATCHELDER, Chief Judge; GRIFFIN, Circuit Judge; and BELL, District
                     Judge

            ALICE M. BATCHELDER, Chief Judge. Through a merger agreement that became

effective on January 1, 2007, Sequent, Inc. acquired Better Business Solutions of Alabama, Inc.

(“BBSA”). Michael Escue, the sole shareholder of BBSA, claims that Sequent1 breached the

merger agreement and committed fraud when it allegedly misrepresented and omitted certain

material information throughout the merger process and in the agreement itself. The district

court granted summary judgment to Sequent on Escue’s breach-of-contract and fraud claims.

For the reasons set forth below, we AFFIRM the district court’s judgment.





 The Hon. Robert Holmes Bell, United States District Judge for the Western District of Michigan sitting by
designation.
1
    Throughout this opinion, we refer to Appellees, Sequent, Inc. and its Directors, collectively as “Sequent.”
                                                I.

       Both Sequent and BBSA are Professional Employee Organizations (PEOs) –

organizations that provide risk management and human resource services to small- and medium-

size businesses. At the 2004 National Association of Professional Employer Organizations

(“NAPEO”) conference, Sequent’s founding-shareholder William Hutter and Escue met to

discuss Sequent’s success as a PEO. Sequent is one of only a few PEOs in the country that has

been able to satisfy the strict financial and operational integrity accreditation standards of the

Employer Services Assurance Corporation (“ESAC”), and Escue was impressed with this

information.   Escue was further impressed by the unique way in which Sequent provided

affordable health care coverage to the employees of its customers, especially because BBSA had

not been able to do the same with its customers’ employees.

       Sequent is the sponsor of the Sequent, Inc. Flexible Benefits Plan (the “Plan”), an

employee benefit plan under the Employee Retirement Income Security Act of 1974 (“ERISA”).

The Plan provides health insurance coverage to Sequent’s own employees, its customers

(“Jobsite Employers”), and its employees who have been leased to its customers (“Jobsite

Employees”). Sequent created the Sequent Welfare Benefits Trust (the “Trust”) for the purpose

of holding the Plan assets, receiving premium payments from Jobsite Employers and Employees

and Sequent’s employees, and paying those premiums to insurers. Hutter and other Sequent

shareholders also created Accompany Benefits, LLC (“ABL”) to offer consulting services to

Sequent, the Plan, and the Trust in the areas of employee benefits design; life, health, and

disability insurance; and retirement and nonqualified deferred compensation plans.

       Beginning in 2005 and continuing into 2006, Escue engaged in negotiations with Hutter

concerning the merger of BBSA with Sequent. In May of 2005, the U.S. Department of Labor
No. 12-4418
Escue v. Sequent, Inc., et al.



(the “DOL”) notified Sequent that it wanted to review Sequent’s Plan for compliance with

ERISA. In February of 2006, a DOL representative told Darrell Hughes, Sequent’s general

counsel, that the DOL had opened a criminal investigation2 regarding a transaction between

Sequent’s Trust3 and ABL. Hutter claims that he was extremely upset upon hearing this news,

and that he contacted Escue immediately, telling him via email that he was “devastated.” Hutter

further claims that he and Escue had a phone conversation during which they both agreed to put

the merger negotiations on hold. Escue denies receiving or responding to the email, or talking

with Hutter over the phone regarding the criminal investigation; in fact, he claims that he was

told that Sequent’s Plan was subject to only a routine audit.

            Although Sequent claims that the transaction under investigation between the Trust and

ABL was an administrative error, Escue asserts that it was a part of an embezzlement scheme

purposefully set up by Sequent. Escue alleges that, prior to the merger negotiations, Sequent

decided to make loans in the amount of $347,918 to its individual directors. According to Escue,

this scheme caused Sequent’s financial status to fail to meet ESAC’s accounting standards. To

correct this problem, Sequent allegedly approved the sale of the loans to ABL. Because ABL

only had $90,000 in available cash, Sequent allegedly caused the Trust to act in violation of

ERISA by illegally paying $257,918 to ABL. Although Sequent asserts that the erroneous

transaction was immediately reversed once it was discovered, Escue alleges that Sequent only

reversed the transaction upon hearing of the criminal investigation.



2
    The DOL is responsible for investigating civil and criminal violations of ERISA. See 29 U.S.C. § 1136(b).
3
 Because the Trust’s only function was to hold money for the Plan, the investigation of the Plan necessarily included
the investigation of the Trust.
                                                          -3-
No. 12-4418
Escue v. Sequent, Inc., et al.



         At the time of the negotiations, however, Escue was not aware of the embezzlement

scheme he now alleges. So he proceeded with the merger transaction in May of 2006 by

agreeing to economic terms with Sequent and beginning the due diligence process. In Escue’s

list of requested documents under the category “S. Litigation,” Escue asked Sequent to provide a

“[c]opy of most recent response to auditors’ request for information about litigation and/or

contingent liabilities of the Company.”4 In response to this item, Hughes provided a copy of his

May 4, 2006, letter to the auditor of the Plan (the “letter”). The third and fourth paragraphs of

the letter stated:

         As Corporate Counsel for Sequent, I am aware of a pending U.S. Department of Labor
         (“DOL”) civil and criminal investigation of the Plan for Plan Years 2001, 2002, 2003,
         2004 and 2005. . . .
         I am also aware of funds being inadvertently transferred in January 2006 as a result of an
         apparent administrative error from the Sequent Employee Welfare Benefits Trust to
         Accompany Benefits LLC which may constitute a prohibited transaction under the
         Employee Retirement Income Security Act of 1974 (“ERISA”) and the Internal Revenue
         Code of 1986. This transaction has subsequently been reversed. Lost opportunity costs
         will be restored to the Sequent Employee Welfare Benefits Trust. This transaction will
         be reported to the Internal Revenue Services on a Form 5330 accompanied by the
         payment of the applicable excise tax associated with the use of the funds.

Hughes delivered this letter in a three-ring binder with documents responsive to other items on

the list. The documents were separated by tabs, and the letter was placed behind a tab numbered

“8” in the “S. Litigation” section of the binder. Hughes also sent an electronic copy of all the



4
 Sequent, the Plan, and BBSA were audited by outside certified public accountants. Before completing an audit,
outside accounting firms typically ask legal counsel to identify “litigation and/or contingent liabilities” that might
impact the company. Once those liabilities are identified, the accounting firm decides whether they warrant
disclosure on the audited financial statement. When the exchanges between the company and its auditors are
provided as a part of the due diligence process before a merger, it allows the merger partner to learn about matters
that might adversely impact the company that the auditor decided not to disclose as part of the financial statements.
The merger partner can then suspend discussions or further negotiate terms depending on what he or she learns.

                                                         -4-
No. 12-4418
Escue v. Sequent, Inc., et al.



responsive documents to Escue, and created an identical hard copy of the documents placed in a

separate binder for Escue’s attorneys, Brad Sklar and Peter Hardin.

        Escue and his attorneys acknowledged reviewing the due diligence materials in their

respective binders. Each also confirmed that his respective binder contained the letter. But

Escue’s attorneys claimed that they did not read the full letter because the letter did not appear to

concern the audit of Sequent itself, but rather only the audit of Sequent’s Plan.5 Escue and his

attorneys all testified that, if they had read the letter, it would have caused them at least to pause

and ask more questions about the investigation before proceeding with the merger agreement.

        Section 6.08 of the merger agreement, entitled “Litigation,” disclosed (through Schedule

6.08 of the Sequent Disclosure Schedules) that Sequent was the subject of a “DOL investigation

into Sequent’s Section 125 Plan.”            But in section 6.10(d)(ii) of the agreement, Sequent

represented and warranted: “Except as otherwise disclosed on Schedule 6.10(d) of Sequent

Disclosure Schedule, there are no pending, or to the knowledge of Sequent, threatened or

material claims (other than routine claims for benefits) by, on behalf of, or against any employee

benefit plans . . . or any trust related thereto.” And Sequent’s Disclosure Schedule 6.10(d) listed

its “Claims Against Employee Benefit Plans” as “None.” Still, the introduction of the Disclosure

Schedules stated, “Any matter disclosed in any section or subsection of the Disclosure Schedules

shall be deemed disclosed for the purposes of any other schedule in which it may be relevant.”

        After approval from Sequent on December 19, 2006, Hutter and Escue signed the merger

agreement. Sequent acquired BBSA, and Escue became a director of Sequent with 14,000 shares


5
 Escue and his attorneys believed that the letter only concerned Sequent’s Plan because it was titled “Audit of
Sequent, Inc.’s Flexible Benefits Plan.”
                                                     -5-
No. 12-4418
Escue v. Sequent, Inc., et al.



of Sequent common stock and an annual salary of $160,000. In September of 2007, the DOL

identified Hutter and other directors as subjects of the criminal investigation and indicated for the

first time what they believed Sequent had done wrong.6 Escue claims that this was the first time

he learned of the criminal investigation.

        When Escue asked Sequent to unwind the merger, Sequent asked for over one million

dollars in exchange.         Escue then resigned his position and sent a letter to Sequent on

December 18, 2008, stating that he intended to sue the company for breaching its representations

and warranties. The letter stated that it was being sent pursuant to Section 8.04 of the merger

agreement – the “Survival Clause.”

        Escue filed the instant diversity action in the district court in September of 2009,

asserting twelve claims for relief. After Sequent filed two counterclaims against Escue for

breach of contract and breach of fiduciary duty, both parties filed motions for summary

judgment. In April of 2012, the district court granted summary judgment to Sequent on Escue’s

breach-of-contract and fraud claims, finding that both parties’ breach-of-contract claims

regarding the merger agreement’s representations and warranties were time-barred by the

Survival Clause of the agreement, and that Escue’s fraud claims failed to raise genuine issues of

material fact. The claims that remained went to trial and the jury returned a verdict in favor of

Escue on those claims. Escue appeals the summary-judgment order of the district court.




6
 From the record, it is not clear exactly what criminal activity was alleged against Sequent by the DOL because the
DOL never prosecuted Sequent for any violation of the law. But both parties acknowledge that the allegations
centered around the transfer of funds from the Trust to ABL.
                                                       -6-
                                                II.

       This court reviews a district court’s grant of a motion for summary judgment de novo.

Longaberger Co. v. Kolt, 586 F.3d 459, 465 (6th Cir. 2009). Summary judgment should be

rendered if there is “no genuine issue as to any material fact and . . . the movant is entitled to

judgment as a matter of law.” Id. (quoting Fed. R. Civ. P. 56(c)). “The court must review all the

evidence, facts, and inferences in the light most favorable to the nonmoving party.” Vereecke v.

Huron Valley Sch. Dist., 609 F.3d 392, 399 (6th Cir. 2010). But “[e]ntry of summary judgment

is appropriate ‘against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.’” Id. (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

       A.      Breach-of-Contract Claims

       The first and second claims in Escue’s complaint allege that Sequent breached the merger

agreement between Sequent and BBSA, and seek rescission or, alternatively, money damages as

a remedy for the alleged breach. The district court held that Escue’s breach-of-contract claims

were “foreclosed by a survival clause contained in the merger agreement,” and therefore awarded

summary judgment to Sequent. For the reasons outlined below, although the district court erred

in holding that the claims were foreclosed by the Survival Clause, the district court did not err in

granting summary judgment to Sequent. And “we may affirm for any reason supported by the

record.” Loftis v. United Parcel Serv., Inc., 342 F.3d 509, 514 (6th Cir. 2003).

       Section 8.04(b), the Survival Clause, of the merger agreement states that select

representations and warranties “shall survive the execution and delivery of this Agreement and

the Closing until the earlier of an initial public offering of Sequent’s Common Stock or the

second anniversary date of the Closing.” The representations and warranties covered by this
No. 12-4418
Escue v. Sequent, Inc., et al.



clause include those made in Sections 6.06, 6.08, and 6.10 of the agreement, and Escue bases his

breach-of-contract claims on alleged misrepresentations made by Sequent in those sections of the

agreement. Because the agreement’s closing date was January 1, 2007, Sequent argues that

Escue’s breach-of-contract claims are time-barred by the Survival Clause because they were not

filed by January 1, 2009 – the second anniversary of the closing date. But Escue argues that his

claims are not time-barred because he gave notice of his claims within the two-year time period.

Thus, while Sequent interprets the Survival Clause to require filing of all claims related to the

select representations and warranties within the two-year time period, Escue interprets the clause

to require only notice of such claims within that time period.

            “Because this is a diversity case, [the court applies] the substantive law of the forum

state,” which here is Ohio. See Great Am. Assur. Co. v. Am. Cas. Co. of Reading, Pa., 511 F.

App’x 431, 434 (6th Cir. 2013). Under Ohio law in 2007,7 the applicable statute of limitations

for breach-of-contract claims was twelve years. R.C. § 2305.06. “Ohio law permits contractual

modification of the applicable statute of limitations if the modification is reasonable.” Arcade

Co. Ltd. v. Arcade, LLC, 105 F. App’x 808, 810 (6th Cir. 2004). Given that “[s]tatutes of

limitation exist to provide finality for potential litigants . . . [a]n agreement purporting to affect

this finality must be made manifest in clear, unequivocal language.” Id. at 811. In Arcade Co.,

we held that a survival clause much like the one here did not provide clear language creating a

modification of the statute of limitations because the clause “neither mention[ed] nor purport[ed]

to limit any ‘action,’ ‘lawsuit,’ or ‘demand.’” Id. at 810. Rather, it merely stated that certain

representations and warranties would survive the closing of the contract by one year.              Id.

7
    The year in which Escue’s cause of action accrued.
                                                         -8-
No. 12-4418
Escue v. Sequent, Inc., et al.



“[U]nder Ohio’s case law, something more than this language is required to support a finding

that the parties intended to modify the statute of limitations.” Id. Because the Survival Clause in

the merger agreement “contains no express reference to ‘actions,’ ‘demands,’ or even to breach

of the contract, [it] does not clearly manifest an intent to establish a contractual limitations

period.” Id. at 811.

       Although “[e]xtrinsic evidence is admissible to ascertain the intent of the parties when

the contract is unclear or ambiguous, or when circumstances surrounding the agreement give the

plain language special meaning,” Graham v. Drydock Coal Co., 667 N.E.2d 949, 952 (Ohio

1996), the extrinsic evidence available here does not clearly show the parties’ intent. Each party

filed a motion for summary judgment against the other’s breach-of-contract claims, each

asserting that the other’s claims were contractually time-barred by the Survival Clause. But in

their motions for summary judgment the parties argued for two completely different theories of

contractual modification. Although Sequent argued that the statute of limitations had been

modified to require filing within the two-year time period, Escue argued it had been modified to

require only notice within the two-year time period. Because the parties’ intent is not manifestly

clear from either the contractual language or extrinsic evidence, the merger agreement does not

modify the statute of limitations, and Escue’s breach-of-contract claims are not time-barred. See

Arcade Co., 105 F. App’x at 810-11.

       Still, to survive summary judgment, Escue must make a sufficient showing of each

element of his claims, because he would bear the burden of proof on those elements at trial. See

Vereecke, 609 F.3d at 399. Those elements are (1) existence of a contract, (2) performance of

the contract by the plaintiff, (3) failure by the defendant to fulfill his obligations (breach), and
                                                -9-
No. 12-4418
Escue v. Sequent, Inc., et al.



(4) damage or loss to the plaintiff as a result of the defendant’s failure (causation). Lawrence v.

Lorain Cty. Cmty. Coll., 713 N.E.2d 478, 480 (Ohio Ct. App. 1998). Although the parties do not

dispute the existence of the first two elements, they disagree as to whether there is sufficient

evidence to support the existence of the latter two elements – breach and causation.

            1.      Breach

            Escue alleges that Sequent breached the merger agreement by stating “unambiguous

falsehoods” in Sections 6.06, 6.08, and 6.10 of the agreement as read with the Sequent

Disclosure Schedules. Although a misrepresentation of fact is not necessarily a breach, where a

contract requires a party to provide information to the other, a misrepresentation of that

information constitutes a breach.8 In Section 6.06 of the merger agreement, Sequent represented

that its audited financial statements conformed to generally-accepted accounting principles

(“GAAP”). Escue alleges that Sequent’s audited financial statements did not comply with

GAAP because the statements did not disclose the DOL criminal investigation as a contingent

liability. But Sequent’s auditor was not required to list the criminal investigation as a contingent

liability on the financial statements because the auditor had discretion to decide which liabilities

warranted disclosure and which did not.9 Further, Sequent provided information on the potential

liability of the criminal investigation in its letter disclosed during the due diligence process, and

also in Section 6.08 of the merger agreement. Finally, Escue’s own expert testified that one

should not “rely solely on a company’s financial statements” in performing “financial due

8
 Joseph Perillo, Calamari and Perillo on Contracts 292 (West 2009); see also United States v. Bishop, 306 F. App’x
934, 938-39 (6th Cir. 2009) (holding that when defendant agreed to disclose all assets over which he exercised
control and then refused to disclose certain cash holdings, he breached the agreement).
9
    See supra note 4.

                                                      -10-
No. 12-4418
Escue v. Sequent, Inc., et al.



diligence” because there could always be contingent liabilities “that haven’t risen to the level that

they need to be on the financial statement[s].” Because Sequent provided all that was required in

its financial statements, Escue has not sufficiently shown that Sequent breached Section 6.06 of

the merger agreement.10

         Section 6.08 of the merger agreement required Sequent to disclose any governmental

investigation affecting the company of which it was aware. In its response in its Disclosure

Schedules, Sequent listed the “DOL Investigation of Sequent’s 125 Plan.” Escue claims that this

statement was misleading because Sequent could have described the investigation in more detail,

and could have told Escue that the focus of the investigation was embezzlement. But there is no

evidence in the record to support Escue’s contention that Sequent was aware that embezzlement

was the focus, other than Escue’s allegations.11 Further, Sequent had already noted the criminal

nature of the investigation to Escue through its letter disclosed during the due diligence process

before the merger. Finally, Section 6.08 required only that Sequent “list” any investigations of

which it was aware; the plain language did not require specific details regarding investigations.

Because Escue has produced insufficient evidence to raise a genuine issue of material fact as to
10
 See Perillo at 292 (A negligent misrepresentation is a breach only if it misrepresents information that is required to
be disclosed).
11
  As stated by the district court, “Although some of the activities Escue asserts are illegal are unquestionably
curious, this does not mean that they are necessarily illegal. Escue’s contentions of illegal dealing by [Sequent] is
based on his own assertions; in his briefing, he does not ‘show his work’ to raise a genuine issue of material fact in
regard to the proposition.” Escue argues that the district court erred by not viewing the facts in a light most
favorable to the nonmoving party on a motion for summary judgment. But Escue’s assertions are not facts the court
was required to view favorably to Escue. See Vereecke, 609 F.3d at 399.

         In contrast, Sequent provided testimony from its counsel Darrell Hughes that Sequent had no indication
from the government as to what it had done wrong until after the merger closed. Sequent also provided an email
exchange between Hutter and Escue from before the merger, which strongly suggested to the court that the criminal
investigation was surprising to Sequent and that Sequent did not know exactly what alleged illegal activity was
being investigated at that time.

                                                        -11-
No. 12-4418
Escue v. Sequent, Inc., et al.



whether Sequent provided all the information that was necessary under Section 6.08 of the

agreement,12 Sequent cannot be shown to have breached that section of the agreement.13

        Lastly, Escue alleges that Sequent misrepresented two separate facts in Section 6.10 of

the merger agreement. In subsection (d)(i), Sequent stated that it had operated its Plan “at all

times . . . in compliance with ERISA.” Escue claims that this statement was false because

Sequent knew of the prohibited transactions. In subsection (d)(ii) of 6.10, Sequent represented

that there were “no pending, or to the knowledge of Sequent, threatened or anticipated material

claims . . . by, on behalf of or against any of the Employee Benefit Plans . . . or any trust related

thereto,” except as disclosed in Schedule 6.10(d). And Schedule 6.10(d) stated “none.” Escue

claims that this statement was false because the criminal investigation was a “threatened or

anticipated material claim,” and Sequent was aware of it. But the Introduction of the Disclosure

Schedules states, “Any matter disclosed in any other section or subsection of the Disclosure

Schedules shall be deemed disclosed for the purposes of any other schedule in which it may be

relevant.” Given that the criminal investigation was disclosed in Schedule 6.08, it was not

required to be again disclosed in Schedule 6.10. Because Escue has been unable to produce

sufficient evidence that Sequent failed to disclose required information in either subsection of

6.10, Sequent cannot be found to have breached that section of the merger agreement.




12
 See Barrick Enters., Inc. v. Crescent Petroleum, Inc., 496 F. App’x 614, 671-18 (6th Cir. 2012) (finding that,
where contract language may be ambiguous, courts give the language its ordinary meaning, and require the parties to
comply with only that ordinary meaning).
13
  See Perillo at 292, 374-76 (A negligent misrepresentation is a breach only if it misrepresents information that is
required to be disclosed.).

                                                       -12-
No. 12-4418
Escue v. Sequent, Inc., et al.



        2.      Causation

        Even if Escue had produced evidence of Sequent’s breach of the agreement sufficient to

survive summary judgment, he still has not produced sufficient evidence to show that Sequent’s

breach actually caused Escue’s loss or damages. Escue argues that he would not have allowed

the merger between BBSA and Sequent if he had known about the DOL criminal investigation of

Sequent’s Plan, and that he did not know about the investigation due to Sequent’s

misrepresentations in the merger agreement. But, as previously explained, Sequent disclosed the

criminal investigation in the agreement. Further, Sequent provided a letter, which described the

investigation and the transaction at issue, to Escue and his attorneys during the due diligence

process. Even though the letter’s title concerned Sequent’s Plan, there was nothing false or

misleading about the title; rather, it was true that the DOL was investigating the Plan, and any

merger partner would have been on notice that such an investigation might affect a potential

merger. Escue even admitted that he was originally attracted to Sequent because of its Plan, and

therefore, a reasonable merger partner in Escue’s position should have at least inquired further

upon reading the title of the letter.

        As aptly stated by the district court, “the letter disclosure was key.” Although the parties

debate the veracity or sufficiency of other disclosures, such as Hutter’s email exchange with

Escue, it is undisputed that the letter was delivered to Escue and his attorneys during the due

diligence process, and the letter contained information about the DOL criminal investigation and

the transaction at the heart of that investigation. Because it is clear that Sequent disclosed the

criminal investigation to Escue in this manner, nondisclosure or misrepresentation of the same


                                                -13-
No. 12-4418
Escue v. Sequent, Inc., et al.



information in some other context cannot be the cause of any loss or damage to Escue.14 Escue

admits that if he or his attorneys had simply read the letter, he likely would have avoided any

loss or damage to himself or BBSA. Ultimately then, if Escue did suffer loss or damage as a

result of the merger, he cannot recover for it because he could have prevented it.

         Because Escue has not made a sufficient showing of the elements of breach and

causation, and because those elements are essential to his breach-of-contract claims, there

remains no genuine issue of material fact and Sequent is entitled to judgment as a matter of law.

See Vereecke, 609 F.3d at 399.

         B.       Fraud Claims

         Escue’s remaining claims on appeal – claims 3-7, 9, and 10 – allege that Sequent

committed fraud against Escue when it misrepresented or omitted information regarding the

DOL criminal investigation, and seek various remedies as a result. The district court correctly

held that Escue’s fraud claims raised no genuine issue of material fact and awarded summary

judgment to Sequent.

         Claims three and four of Escue’s complaint seek rescission and, alternatively, money

damages on the ground of common-law fraudulent inducement. “A classic claim of fraudulent

inducement asserts that a misrepresentation of facts outside the contract or other wrongful

conduct induced a party to enter into the contract.” ABM Farms, Inc. v. Woods, 692 N.E.2d 574,




14
  See Cammerer Farms v. Terra Intern, Inc., 1991 WL 274322, at *3 (Ohio Ct. App. 1991) (“It is fundamental that
in order for a party to a contract to recover damages as a result of another’s breach of that contract, the damages
must have been actually caused by the breach, or would not have occurred had the defendant performed the
promises which he made in the contract. . . . Thus, to obtain a damage award, the injury to the plaintiff must be the
reasonably certain and definite consequence of the contractual breach.”).
                                                        -14-
No. 12-4418
Escue v. Sequent, Inc., et al.



578 (Ohio 1998). Escue asserts his third and fourth claims more broadly, directing this court to

the elements of a general claim of fraud:

            (1) a representation (or concealment of a fact when there is a duty to disclose); (2) that is
            material to the transaction at hand; (3) made falsely, with knowledge of its falsity or with
            such utter disregard and recklessness as to whether it is true or false that knowledge may
            be inferred; (4) with intent to mislead another into relying upon it; (5) justifiable reliance;
            and (6) resulting injury proximately caused by the reliance.

Volbers-Klarich v. Middletown Mgt., Inc., 929 N.E.2d 434, 440 (Ohio 2010). But as the district

court correctly observed, Escue’s fraud claims “suffer from a flawed foundation.” Although the

parties dispute whether Hutter sent an email to Escue regarding the criminal investigation and

later called him to explain the details, both parties agree that Sequent sent a letter that detailed

the investigation to Escue and his attorneys prior to the consummation of the merger agreement.

And, as explained in regard to Escue’s breach-of-contract claims, Escue has not made a

sufficient showing that Sequent misrepresented or omitted material information regarding the

investigation; rather, Sequent has provided evidence that it disclosed to Escue, through the letter,

all the material information regarding the investigation.15 Therefore, Escue has not provided

sufficient evidence of the first four elements of his fraud claims to survive summary judgment.

            Even if Escue had demonstrated the existence of those elements, he has not done so as to

the last two elements – justifiable reliance and injury proximately caused by that reliance. Escue

argues that he relied on the alleged misrepresentations and omissions surrounding the merger

agreement, but that reliance is not justified because Escue in fact had the letter disclosed during




15
     See supra note 11.

                                                     -15-
No. 12-4418
Escue v. Sequent, Inc., et al.



the due diligence process.16 See Mid-Am. Tire, Inc. v. PTZ Trading Ltd., 768 N.E.2d 619, 644

(Ohio 2002) (noting that a buyer cannot recover for fraud if it his own “lack of diligence that

failed to expose” the fraud). Further, Escue cannot show that his injury was proximately caused

by his reliance on misrepresented information because, as the district court noted, “Sequent did

not conceal that which Escue target[ed], the fact of the investigation and the reversed

transaction.” Escue simply cannot claim that he was injured due to Sequent’s failure to make

him aware of the DOL criminal investigation and the Plan transaction because Sequent did all

that it was required to do to make Escue aware of those very facts. In short, Escue has failed to

make a sufficient evidentiary showing of any of the essential elements of his common-law fraud

claims.

          Escue’s remaining fraud claims – 5-7, 9, and 10 – all assert causes of action that require

proof of the same misrepresentations or omissions underlying his other fraud claims and breach-

of-contract claims.17 But, as we have already explained, Escue has not provided sufficient

evidence of any misrepresentations or omissions to preserve these claims for trial. Sequent

therefore is entitled to judgment as a matter of law. See Vereecke, 609 F.3d at 399.

16
  Escue argues that he could not have relied on the letter because the manner in which it was disclosed made it
difficult to find. But, as already noted, Sequent delivered the letter in a neatly organized binder and placed it behind
a tab labeled “Litigation.” The title of the letter – Audit of Sequent, Inc.’s Flexible Benefits Plan – was not
misleading because the investigation, at that time, involved only Sequent’s Plan.
17
  Escue’s fifth and sixth claims assert fraud claims for relief under Section 10(b) of the Securities Exchange Act of
1943, 15 U.S.C. § 78(j)(b), and SEC Rule 10b-5, 17 C.F.R. § 240.10b-5(b), seeking rescission or, alternatively,
money damages. “To prevail on a securities fraud claim under § 10(b)(5) and Rule 10b-5, a plaintiff must establish
(1) a misrepresentation or omission, (2) of material fact, (3) made with scienter, (4) justifiably relied on by plaintiffs,
and (5) proximately causing injury.” Saxe v. Dlusky, 268 F. App’x 438, 440 (6th Cir. 2008) (internal quotation
marks omitted). Escue’s seventh claim seeks damages against Hutter and other individual defendants under Ohio
Rev. Code § 1701.93(A)(1) for their alleged misrepresentations and omissions. Escue’s ninth and tenth claims seek
rescission or, alternatively, money damages against Sequent for the purported unlawful sale of a security under Ohio
Revised Code §§ 1707.43 and 1707.44. These sections of the Ohio Revised Code prohibit only affirmative
misrepresentations. See State v. Warner, 564 N.E.2d 18, 37 (Ohio 1990).
                                                          -16-
No. 12-4418
Escue v. Sequent, Inc., et al.



                                             III.

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                            -17-